IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39016

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 670
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 12, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MATTHEW LEE STRADLEY,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with two years
       determinate, for lewd conduct with a minor under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Matthew Lee Stradley pled guilty to lewd conduct with a minor under sixteen. Idaho
Code § 18-1508. The district court sentenced Stradley to a unified term of fourteen years, with
two years determinate. Stradley appeals, contending the district court abused its discretion in
imposing an excessive sentence and declining to retain jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       The decision whether to retain jurisdiction is also a matter within the sound discretion of
the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990).
The primary purpose of a district court retaining jurisdiction is to enable the court to obtain
additional information regarding whether the defendant has sufficient rehabilitative potential and
is suitable for probation. State v. Jones, 141 Idaho 673, 677, 115 P.3d 764, 768 (Ct. App. 2005).
There can be no abuse of discretion if the district court has sufficient evidence before it to
conclude that the defendant is not a suitable candidate for probation. Id.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion either in sentencing or in declining to retain jurisdiction.
Therefore, Stradley’s judgment of conviction and sentence are affirmed.




                                                 2